Slip Op. 19-124

                 UNITED STATES COURT OF INTERNATIONAL TRADE


 TOSÇELIK PROFIL VE SAC
 (1'h675,6,$ùDQG(5%26$1
 (5&,%2586$1$9(7,&$5(7
 A.S.,

                       3ODLQWLIIs,
                                                        %HIRUH/HR0*RUGRQ-XGJH
                       v.
                                                        &RQVRO&RXUW1R-00255
 UNITED STATES,

                       'HIHQGDQW,
 DQG

 :+($7/$1'78%(&2,

                       'HIHQGDQW-,QWHUYHQRU


                                           OPINION

[&RPPHUFH¶V5HPDQG5HVXOWV sXVWDLQHG.]

                                                                  'DWHG6HSWHPEHU 20, 2019

      'DYLG / 6LPRQ /DZ 2IILFH RI 'DYLG / 6LPRQ RI :DVKLQJWRQ '& IRU 3ODLQWLII
7RVoHOLN3URILOYH6DF(QGVWULVL$ù

      ,UHQH+&KHQ&KHQ/DZ*URXS//&RI5RFNYLOOH0'IRU&RQVROLGDWHG3ODLQWLII
(UERVDQ(UFL\DV%RUX6DQD\LYH7LFDUHW$6

        (OL]DEHWK $ 6SHFN 6HQLRU 7ULDO &RXQVHO &RPPHUFLDO /LWLJDWLRQ %UDQFK
U.S. 'HSDUWPHQWRI-XVWLFHRI:DVKLQJWRQ'&IRU'HIHQGDQW8QLWHG6WDWHV:LWKKHURQ
EULHI ZHUH -RVHSK + +XQW $VVLVWDQW $WWRUQH\ *HQHUDO -HDQQH ( 'DYLGVRQ 'LUHFWRU
)UDQNOLQ (:KLWH -U $VVLVWDQW 'LUHFWRU 2I FRXQVHO ZDV 6DDG  &KDOFKDO $WWRUQH\
86 'HSDUWPHQW RI &RPPHUFH 2IILFH RI &KLHI &RXQVHO IRU 7UDGH (QIRUFHPHQW DQG
&RPSOLDQFHRI:DVKLQJWRQ'&

       5RJHU%6FKDJULQ DQG-RKQ:%RKQ6FKDJULQ$VVRFLDWLRQVRI:DVKLQJWRQ'&
IRU'HIHQGDQW-,QWHUYHQRU:KHDWODQG7XEH&R
&RQVRO&RXUW1R-00255                                                                3DJH2


       *RUGRQ, -XGJH7KLVDFWLRQLQYROYHVWKHILQDOUHVXOWVRIWKHDGPLQLVWUDWLYH

UHYLHZ FRQGXFWHG E\ WKH 86 'HSDUWPHQW RI &RPPHUFH ³&RPPHUFH´  RI WKH

FRXQWHUYDLOLQJGXW\ ³&9'´ RUGHUSXEOLVKHGDV:HOGHG&DUERQ6WHHO3LSHVDQG7XEHV

IURP7XUNH\)HG5HJ, 'HS¶WRI&RPPHUFH2FW  ILQDOUHVXOWVDGPLQ

UHYLHZ  ³)LQDO 5HVXOWV´  VHH DOVR DFFRPSDQ\LQJ ,VVXHV DQG 'HFLVLRQ 0HPRUDQGXP

C-489-       'HS¶W     RI   &RPPHUFH         2FW              DYDLODEOH     DW

KWWSVHQIRUFHPHQWWUDGHJRYIUQVXPPDU\WXUNH\-22069-SGI ODVW YLVLWHG WKLV

GDWH  ³'HFLVLRQ0HPRUDQGXP´ .

       %HIRUH WKH FRXUW DUH &RPPHUFH¶V )LQDO 5HVXOWV RI 5HGHWHUPLQDWLRQ 3XUVXDQW WR

&RXUW5HPDQG ³5HPDQG5HVXOWV´ (&)1R-1, 1 ILOHGSXUVXDQWWRWKHFRXUW¶VUHPDQG

RUGHU LQ 7RVoHOLN 3URILO YH 6DF (QGüVWULVL $.ù Y 8QLWHG 6WDWHV, 42 CIT ___, 358 F.
6XSS G    ³(UERVDQ ,´  2 7KH FRXUW UHPDQGHG WKH )LQDO 5HVXOWV IRU

&RPPHUFH WRDGGUHVV ZKHWKHU &RQVROLGDWHG 3ODLQWLII (UERVDQ (UFL\DV %RUX 6DQD\L YH

7LFDUHW$6¶V ³(UERVDQ´ NQRZOHGJHRI86HQWULHVRILWVFLUFXODU ZHOGHGFDUERQVWHHO

SLSHVDQGWXEHV ³VXEMHFWPHUFKDQGLVH´ LVUHOHYDQWLQGHWHUPLQLQJZKHWKHU(UERVDQPD\

TXDOLI\ IRUDQRVKLSPHQWFHUWLILFDWLRQ(UERVDQ,&,7DW___)6XSS. GDW




1 $OOFLWDWLRQVWRWKH5HPDQG5HVXOWVWKHDJHQF\UHFRUGDQGWKHSDUWLHV¶EULHIVDUHWR
WKHLUFRQILGHQWLDOYHUVLRQVXQOHVVRWKHUZLVHQRWHG
27KHFRXUWVXVWDLQHGWKH)LQDO5HVXOWV DVWRDOOLVVXHVUDLVHGE\7RVoHOLNSee (UERVDQ I,
 &,7 DW BBB  ) 6XSS G DW  7RVoHOLN GLG QRW ILOH DQ\ FRPPHQWV RQ WKH
5HPDQG 5HVXOWV. See 7RVoHOLN 1RWLILFDWLRQ 5HJDUGLQJ &RPPHQWV RQ 5HPDQG
ECF 1R 55.
&RQVRO&RXUW1R-00255                                                         3DJH3


7KH FRXUWKDVMXULVGLFWLRQSXUVXDQWWR6HFWLRQ$ D  % LLL RIWKH7DULII$FWRI

DVDPHQGHG86&D D  % LLL    3 DQG86& F   

                                   I.     Background

       ,QWKHDGPLQLVWUDWLYHUHYLHZ(UERVDQDUJXHGWKDW&RPPHUFHVKRXOGUHVFLQG WKH

SURFHHGLQJ SXUVXDQWWR&.F.R. §  G  DVWR(UERVDQEHFDXVHLWGLGQRWKDYH

DQ\UHYLHZDEOHVKLSPHQWVGXULQJWKHSHULRGRIUHYLHZ ³POR´ . See 5HPDQG5HVXOWV DW 2

VHHDOVR 19 C.F.R. §  G   ³>&RPPHUFH@PD\UHVFLQGDQDGPLQLVWUDWLYHUHYLHZ

LQZKROHRURQO\ZLWKUHVSHFWWRDSDUWLFXODUH[SRUWHURUSURGXFHULI>&RPPHUFH@FRQFOXGHV

WKDWGXULQJWKHSHULRGFRYHUHGE\WKHUHYLHZWKHUHZHUHQRHQWULHVH[SRUWVRUVDOHVRI

WKH VXEMHFW PHUFKDQGLVH DV WKH FDVH PD\ EH.´  &RPPHUFH GHQLHG (UERVDQ¶V

QR VKLSPHQWFHUWLILFDWLRQEDVHGRQLQIRUPDWLRQUHFHLYHGIURP86&XVWRPVDQG%RUGHU

3URWHFWLRQ ³&%3´ HVWDEOLVKLQJWKDW(UERVDQ¶VVXEMHFWPHUFKDQGLVHGLGLQIDFWHQWHUWKH

8QLWHG6WDWHVGXULQJWKH325&RPPHUFHIRXQGWKDWWKHUHZHUHUHYLHZDEOHHQWULHVRIWKH

VXEMHFW PHUFKDQGLVH WKDW SUHFOXGHG (UERVDQ IURP EHLQJ HOLJLEOH IRU D QR VKLSPHQW

FHUWLILFDWLRQ5HPDQG5HVXOWV DW3. $VDUHVXOW&RPPHUFHDVVLJQHG (UERVDQWKH³QRQ-

VHOHFWHG [CVD] UDWH´ RI  ,G DW  (UERVDQ VXEVHTXHQWO\ DSSHDOHG &RPPHUFH¶V

GHWHUPLQDWLRQ. See (UERVDQ,, 42 CIT DW BBB)6XSSGDW.

       7KH FRXUW SUHYLRXVO\ KHOG WKDW &RPPHUFH UHDVRQDEO\ IRXQG WKDW WKHUH ZHUH

UHYLHZDEOH HQWULHV RI VXEMHFW PHUFKDQGLVH LQWR WKH 86 RULJLQDWLQJ IURP (UERVDQ.

+RZHYHUWKHFRXUW FRQFOXGHGWKDW&RPPHUFH IDLOHGWRDGGUHVV(UERVDQ¶VFRQWHQWLRQWKDW



3)XUWKHUFLWDWLRQVWRWKH7DULII$FWRIDVDPHQGHGDUHWRWKHUHOHYDQWSURYLVLRQVRI
7LWOHRIWKH86&RGHHGLWLRQ
&RQVRO&RXUW1R-00255                                                               3DJH4


LWGLGQRWNQRZRUKDYHUHDVRQWRNQRZRIDQ\WUDQVVKLSPHQWVRIVXEMHFWPHUFKDQGLVHWR

WKH 8QLWHG 6WDWHV GXULQJ WKH 325. See iG 42 CIT DW BBB  ) 6XSS G DW .

$FFRUGLQJO\WKHFRXUW UHPDQGHGWKHDFWLRQWR &RPPHUFHWRGHWHUPLQH ZKHWKHU (UERVDQ¶V

FODLPHG ODFNRINQRZOHGJHLVUHOHYDQWLQWKH&9'FRQWH[WDQGPRUHVSHFLILFDOO\ ZKHWKHU

NQRZOHGJH LV UHOHYDQW ZLWK UHVSHFW WR &RPPHUFH¶V FRQVLGHUDWLRQ RI D QR VKLSPHQW

FHUWLILFDWLRQXQGHU9 C.F.R. §  G  ,G 42 CIT DW BBB)6XSSGDW.

       2Q UHPDQG &RPPHUFH e[SODLQHG WKDW NQRZOHGJH RI 86 HQWULHV RQ WKH SDUW RI

(UERVDQ³LVQRWDQHFHVVDU\FRQGLWLRQ´ IRUGHWHUPLQLQJZKHWKHU(UERVDQKDGUHYLHZDEOH

HQWULHV GXULQJ WKH 325. See 5HPDQG 5HVXOWV DW  &RQILUPLQJ WKDW (UERVDQ KDG

UHYLHZDEOHHQWULHVGXULQJWKH325&RPPHUFHDJDLQUHIXVHGWRUHVFLQGWKHDGPLQLVWUDWLYH

UHYLHZDVWR(UERVDQDQG FRQWLQXHGWRDVVLJQ(UERVDQWKH³QRQ-VHOHFWHG[CVD] UDWH´ RI

,G DW10–11.

       ,Q FKDOOHQJLQJ WKH 5HPDQG 5HVXOWV (UERVDQ PDLQWDLQV WKDW &RPPHUFH PXVW

FRQVLGHU (UERVDQ¶V DSSDUHQW ODFN RI NQRZOHGJH UHJDUGLQJ WKH 86 HQWULHV RI VXEMHFW

PHUFKDQGLVH LQ HYDOXDWLQJ LWV HOLJLELOLW\ IRU D QR VKLSPHQW FHUWLILFDWLRQ. 6HH JHQHUDOO\

3O¶V &RPPHQWVRQ)LQDO5HVXOWVRI5HGHWHUPLQDWLRQ3XUVXDQWWR5HPDQG(&)1R

³3O¶V&PWV.´  VHHDOVR 'HI¶V5HSO\WR&RPPHQWVRQWKH5HPDQG5HGHWHUPLQDWLRQ(&)

1R'HI-,QWHUYHQRU:KHDWODQG7XEH&R¶V5HVSRQVLYH&RPPHQWVRQWKH5HPDQG

5HGHWHUPLQDWLRQ(&)1R )RUWKHUHDVRQVWKDWIROORZWKHFRXUWVXVWDLQVWKH5HPDQG

5HVXOWV.
&RQVRO&RXUW1R-00255                                                          3DJH5


                               II.    Standard of Review

       7KHFRXUWVXVWDLQV&RPPHUFH¶V³GHWHUPLQDWLRQVILQGLQJVRUFRQFOXVLRQV´XQOHVV

WKH\ DUH ³XQVXSSRUWHG E\ VXEVWDQWLDO HYLGHQFH RQ WKH UHFRUG RU RWKHUZLVH QRW LQ

DFFRUGDQFHZLWKODZ´86&D E  % L 0RUHVSHFLILFDOO\ZKHQUHYLHZLQJ

DJHQF\ GHWHUPLQDWLRQV ILQGLQJV RU FRQFOXVLRQV IRU VXEVWDQWLDO HYLGHQFH WKH FRXUW

DVVHVVHVZKHWKHUWKHDJHQF\DFWLRQLVUHDVRQDEOHJLYHQWKHUHFRUGDVDZKROH1LSSRQ

6WHHO &RUS Y 8QLWHG 6WDWHV  )G 45, 1350– )HG &LU   6XEVWDQWLDO

HYLGHQFH KDV EHHQGHVFULEHG DV ³VXFK UHOHYDQW HYLGHQFHDV D UHDVRQDEOH PLQG PLJKW

DFFHSWDVDGHTXDWHWRVXSSRUWDFRQFOXVLRQ´'X3RQW7HLMLQ)LOPV86$Y8QLWHG6WDWHV,

)G )HG&LU  TXRWLQJ &RQVRO(GLVRQ&RY1/5%, 305 U.S.

  6XEVWDQWLDOHYLGHQFHKDVIXUWKHUEHHQGHVFULEHGDV³VRPHWKLQJOHVV

WKDQ WKH ZHLJKW RI WKH HYLGHQFH DQG WKH SRVVLELOLW\ RI GUDZLQJ WZR LQFRQVLVWHQW

FRQFOXVLRQVIURPWKHHYLGHQFHGRHVQRWSUHYHQWDQDGPLQLVWUDWLYHDJHQF\¶VILQGLQJIURP

EHLQJVXSSRUWHGE\VXEVWDQWLDOHYLGHQFH´&RQVRORY)HG0DU&RPP¶Q86

  )XQGDPHQWDOO\³VXEVWDQWLDOHYLGHQFH´LVEHVWXQGHUVWRRGDVDZRUGIRUPXOD

FRQQRWLQJ UHDVRQDEOHQHVV UHYLHZ  &KDUOHV + .RFK -U $GPLQLVWUDWLYH /DZ DQG

3UDFWLFH >@ GHG 7KHUHIRUHZKHQDGGUHVVLQJDVXEVWDQWLDOHYLGHQFHLVVXH

UDLVHG E\ D SDUW\ WKH FRXUW DQDO\]HV ZKHWKHU WKH FKDOOHQJHG DJHQF\ DFWLRQ ³ZDV

UHDVRQDEOH JLYHQ WKH FLUFXPVWDQFHV SUHVHQWHG E\ WKH ZKROH UHFRUG´ $ :HVW¶V )HG

)RUPV1DWLRQDO&RXUWV WKHG 

       6HSDUDWHO\WKHWZR-VWHSIUDPHZRUNSURYLGHGLQ&KHYURQ86$,QFY1DWXUDO

5HV 'HI &RXQFLO ,QF  86  – 1984  JRYHUQV MXGLFLDO UHYLHZ RI
&RQVRO&RXUW1R-00255                                                              3DJH6


&RPPHUFH¶VLQWHUSUHWDWLRQRIWKHFRXQWHUYDLOLQJGXW\VWDWXWHSee 8QLWHG6WDWHVY(XURGLI

S.A.86   &RPPHUFH¶V³LQWHUSUHWDWLRQJRYHUQVLQWKHDEVHQFHRI

XQDPELJXRXVVWDWXWRU\ODQJXDJHWRWKHFRQWUDU\RUXQUHDVRQDEOHUHVROXWLRQRIODQJXDJH

WKDWLVDPELJXRXV´ 

                                      III.    Discussion

       (UERVDQFKDOOHQJHVWKHGHQLDORILWVUHTXHVWHGQRVKLSPHQWFHUWLILFDWLRQRQ PXOWLSOH

JURXQGV ,W FRQWHQGV WKDW &RPPHUFH¶V ILQGLQJ WKDW (UERVDQ KDG UHYLHZDEOH HQWULHV RI

VXEMHFWPHUFKDQGLVHGXULQJWKH325 ³GHVSLWH(UERVDQ¶VODFNRINQRZOHGJHWKDWVDOHVWR

DIRUHLJQWKLUGSDUW\ZHUHXOWLPDWHO\VKLSSHGWRWKH8QLWHG6WDWHV,´is ³FRQWUDU\WRWKHSODLQ

ODQJXDJHDQGLQWHQWRIWKHVWDWXWH´3O¶V&PWVDW– FLWLQJ86& . (UERVDQ

IXUWKHUDUJXHVWKDW &RPPHUFHLVUHTXLUHGWRFRQGXFWD³SDVV-WKURXJK´DQDO\VLVLQPDNLQJ

LWVQRVKLSPHQWFHUWLILFDWLRQDQGWKDW&RPPHUFHPXVW³GHWHUPLQHWKDWDSHUVRQUHFHLYHG

ERWKDILQDQFLDOFRQWULEXWLRQDQGDEHQHILWZLWK UHJDUGWRWKH86VDOHVEHLQJUHYLHZHG´

,G DW–10. (UERVDQODVWO\PDLQWDLQV WKDW&RPPHUFH¶V)HGHUDO5HJLVWHUQRWLFHVLQSULRU

&9'SURFHHGLQJVGHPRQVWUDWHWKDW&RPPHUFHKDV UHFRJQL]HGWKDWWKHNQRZOHGJHWHVW

VKRXOGEH XVHG LQWKH&9'FRQWH[W See LG DW FLWLQJ$OXPLQXP([WUXVLRQVIURPWKH

3HRSOH¶V5HSXEOLFRI&KLQD, 80 )HG5HJ,, 'HS¶WRI&RPPHUFH'HF

    ILQDO UHVXOWV DQG SDUWLDO UHVFLVVLRQ RI DGPLQ UHY   ³$OXPLQXP ([WUXVLRQV IURP

&KLQD´ DQG 0XOWLOD\HUHG:RRG)ORRULQJIURPWKH3HRSOH¶V5HSXEOLFRI&KLQD)HG
&RQVRO&RXUW1R-00255                                                                3DJH


5HJ , , 'HS¶W RI &RPPHUFH -XQH               ILQDO UHVXOWV DQG SDUWLDO

UHVFLVVLRQRIDGPLQUHY ³:RRG)ORRULQJIURP&KLQD´ 

       (UERVDQ LQLWLDOO\ FRQWHQGV WKDW86& UHTXLUHV&RPPHUFHWR FRQVLGHU

D UHVSRQGHQW¶V NQRZOHGJH LQ GHWHUPLQLQJ ZKHWKHU WR LPSRVH D FRXQWHUYDLOLQJ GXW\,

LQFOXGLQJLQHYDOXDWLQJD UHVSRQGHQW¶V UHTXHVWIRUDQRVKLSPHQWFHUWLILFDWLRQ. 6SHFLILFDOO\

(UERVDQ DUJXHs WKDW WKH SKUDVH ³OLNHO\ WR EH VROG´ LQ   D   FRQQRWHV WKDW

&RPPHUFH PXVW XVH D NQRZOHGJH WHVW LQ GHWHUPLQLQJ ZKHWKHU WR UHVFLQG DQ

DGPLQLVWUDWLYHUHYLHZXQGHU 19 C.F.R. §  G  3O¶V&PWVDW (UERVDQ WKHUHIRUH

PDLQWDLQV WKDW &RPPHUFH VKRXOG KDYH JUDQWHG (UERVDQ D QR VKLSPHQW FHUWLILFDWLRQ

EHFDXVHLWV VXEMHFW PHUFKDQGLVHZDVQRW NQRZLQJO\ LPSRUWHGVROGRUOLNHO\WREHVROG

LQWRWKHU.S. DWWKHWLPHRILWVVDOH. ,G

       (UERVDQKRZHYHU GRHVQRWH[SODLQ KRZ  D  ¶VXVHRIWKHSKUDVH³OLNHO\

WREHVROG´FDQEHUHDGWRUHTXLUHWKDW&RPPHUFHXVH DNQRZOHGJHWHVW LQLWVQRVKLSPHQW

FHUWLILFDWLRQDQDO\VLV. 'HVSLWH(UERVDQ¶VFRQWHQWLRQVQHLWKHU19 U.S.C. §  D  QRU

19 C.F.R. §  G  XQDPELJXRXVO\UHTXLUHNQRZOHGJH0RUHRYHU(UERVDQGRHV

QRWSURYLGHDQ\OHJDOEDVLVIRULWVDUJXPHQWWKDW&RPPHUFHPXVWXVHWKHNQRZOHGJHWHVW

LQ FRQVLGHULQJ D UHVSRQGHQW¶V HOLJLELOLW\ IRU D QR VKLSPHQW FHUWLILFDWLRQ &RQWUDU\ WR

(UERVDQ¶V QDNHG FRQWHQWLRQV &RPPHUFH SURYLGHV D GHWDLOHG H[SODQDWLRQ DV WR ZK\

NQRZOHGJHLVUHOHYDQWLQLWVDSSOLFDWLRQ RIWKHDQWLGXPSLQJ ³AD´ GXW\ VWDWXWHDQGZK\

NQRZOHGJH LV OLNHZLVH QRW UHOHYDQW LQ WKH &9' FRQWH[W See 5HPDQG 5HVXOWV DW –10.

&RPPHUFHVSHFLILFDOO\QRWHVWKDW ³(UERVDQ FLWHVWR&)5EXWKDVQRWLGHQWLILHG

DQ\ VSHFLILF ODQJXDJH LQ WKDW UHJXODWLRQ WR VXSSRUW LWV FRQWHQWLRQ ZLWK UHVSHFW WR &9'
&RQVRO&RXUW1R-00255                                                                 3DJH8


DGPLQLVWUDWLYH UHYLHZV´ 5HPDQG 5HVXOWV DW  *LYHQ WKH ODFN RI UHIHUHQFH WR D

SURGXFHU¶V NQRZOHGJH LQ HLWKHU WKH &9' VWDWXWH RU LQ WKH VSHFLILF UHJXODWLRQ DW LVVXH

19 C.F.R. § 351.213 G  &RPPHUFHUHDVRQDEO\FRQFOXGHs WKDWWKH&9'VWDWXWHDQG

WKHDSSOLFDEOHUHJXODWLRQGRQRWUHTXLUH&RPPHUFHWRXVHD NQRZOHGJHWHVW LQHYDOXDWLQJ

(UERVDQ¶V QR VKLSPHQW FHUWLILFDWLRQ UHTXHVW. See LG &RPPHUFH IXUWKHU H[SODLQHG WKDW

XQOLNHLWVGHWHUPLQDWLRQVLQWKHA'GXW\FRQWH[WNQRZOHGJHLVQRWUHOHYDQW EHFDXVHWKH

IRFXVLQWKH&9'FRQWH[WLV ³RQLPSRUWVRIPHUFKDQGLVHWKDWEHQHILWIURPFRXQWHUYDLODEOH

VXEVLGLHV´ ,G DW &RPPHUFH WKHUHIRUH UHDVRQDEO\ FRQFOXGHG WKDW ³>W@KH NQRZOHGJH

WHVW LV LQDSSOLFDEOH LQ WKH FRQWH[W RI &9' SURFHHGLQJV EHFDXVH &RPPHUFH GRHV QRW

H[DPLQHDSURGXFHU¶VVHOOLQJSUDFWLFHVDQGWKXVKDVQRQHHGWRGHWHUPLQHWKHLGHQWLW\

RIWKHSULFHGLVFULPLQDWRULQVXFKSURFHHGLQJV´,G

       (UERVDQ QH[W FRQWHQGV WKDW &RPPHUFH LV UHTXLUHG WR FRQGXFW D ³SDVV-WKURXJK

DQDO\VLV´ WRGHWHUPLQHZKHWKHUWKHVXEVLG\ JUDQWHGWR(UERVDQ DVDSURGXFHURIVXEMHFW

PHUFKDQGLVH ³SDVVHGWKURXJK´ WRDWKLUG-SDUW\ VKLSSHUUHVHOOHU. See 3O¶V&PWVDW–10.

(UERVDQUHOLHV RQ 19 U.S&  %  GHILQLQJDFRXQWHUYDLODEOHVXEVLG\ DQG WKH

GHFLVLRQs LQ 'HOYHUGH6U/Y8QLWHG6WDWHV)G )HG&LU DQG $OOHJKHQ\

/XGOXP&RUS Y8QLWHG6WDWHV&,7)6XSSG  , IRUWKHSURSRVLWLRQ

WKDWDEVHQWDVKRZLQJRINQRZOHGJHRQWKHSDUWRIWKHUHVSRQGHQW&RPPHUFHLVUHTXLUHG

WRSUHVXPHWKDWWKHFRXQWHUYDLODEOHVXEVLG\LV³GHHPHGWREHH[WLQJXLVKHG´DIWHUDVDOH

E\WKHVXEVLGL]HGH[SRUWHUSURGXFHUWRDWKLUG-SDUW\,G

       (UERVDQ¶V UHOLDQFH RQ 'HOYHUGH DQG $OOHJKHQ\ /XGOXP &RUS LV PLVSODFHG

$OOHJKHQ\/XGOXP&RUS GHDOWZLWKZKHWKHUQRQ-UHFXUULQJILQDQFLDOEHQHILWV, UHFHLYHGE\
&RQVRO&RXUW1R-00255                                                            3DJH9


DSUHYLRXVO\SXEOLFHQWLW\, VXUYLYHSULYDWL]DWLRQ, DQGZKHWKHUWKHSULYDWHQHZRZQHUVDUH

VXEMHFW WR FRXQWHUYDLOLQJ GXWLHV RQ SURGXFWV WKH\ H[SRUW WR WKH 8QLWHG 6WDWHV See

$OOHJKHQ\/XGOXP&RUS&,7DW)6XSSGDW 'HOYHUGH IRFXVHGRQWKH

TXHVWLRQRIZKHWKHUDIRUPHURZQHU¶VUHFHLSWRIVXEVLGLHVFRXOGEHSUHVXPHGWR³SDVV

WKURXJK´DWUDQVIHURIFRUSRUDWHDVVHWV DQGEHDWWULEXWHG WRDQHZFRUSRUDWHRZQHUSee

'HOYHUGH  )G DW 1363–64. &RPPHUFH¶V GHQLDO RI (UERVDQ¶V QR VKLSPHQW

FHUWLILFDWLRQ is GLVWLQJXLVKDEOH IURP WKH GLIIHUHQW LVVXHV DGGUHVVHG LQ 'HOYHUGH DQG

$OOHJKHQ\ /XGOXP &RUS As &RPPHUFH H[SODLQHG WKRVH FDVHV LQYROYHG ³>D@WWULEXWLRQ

LVVXHV VWHPPLQJ IURP FKDQJHV LQ RZQHUVKLS,´ DQG WKH\ DUH ³GLVWLQFW IURP ZKHWKHU D

SDUWLFXODUSURGXFHUKDGUHYLHZDEOHHQWULHVGXULQJWKH POR.´See 5HPDQG5HVXOWV DW

       (UERVDQ DOVR UHOLHV RQ 19 U.S.C.    %  WR DUJXH WKDW LI D VXEVLGL]HG

SURGXFHUH[SRUWHUODFNV NQRZOHGJH WKDWVXEMHFWPHUFKDQGLVH ZLOOHQWHU WKe 8QLWHG6WDWHV

&RPPHUFH PXVW GHHP WKH FRXQWHUYDLODEOH VXEVLG\ H[WLQJXLVKHG RQFH WKH VXEMHFW

PHUFKDQGLVHLVVROGWRDWKLUGSDUW\DEVHQWDSDVV-WKURXJKDQDO\VLV. See 3O¶V&PWV DW

6, 13. 6HFWLRQ   % VWDWHVLQUHOHYDQWSDUW

               % 6XEVLG\ GHVFULEHG $ VXEVLG\ LV GHVFULEHG LQ WKLV
              SDUDJUDSKLQWKHFDVHLQZKLFKDQDXWKRULW\--
                       L SURYLGHVDILQDQFLDOFRQWULEXWLRQ
                       LL SURYLGHVDQ\IRUPRILQFRPHRUSULFHVXSSRUWZLWKLQ
              WKHPHDQLQJRI$UWLFOH;9,RIWKH*$77RU
                       LLL PDNHV D SD\PHQW WR D IXQGLQJ PHFKDQLVP WR
              SURYLGHDILQDQFLDOFRQWULEXWLRQRUHQWUXVWVRUGLUHFWVDSULYDWH
              HQWLW\ WR PDNH D ILQDQFLDO FRQWULEXWLRQ LI SURYLGLQJ WKH
              FRQWULEXWLRQZRXOGQRUPDOO\EHYHVWHGLQWKHJRYHUQPHQWDQG
              WKH SUDFWLFH GRHV QRW GLIIHU LQ VXEVWDQFH IURP SUDFWLFes
              QRUPDOO\IROORZHGE\JRYHUQPHQWV
&RQVRO&RXUW1R-00255                                                           3DJH10


 86&    %  TKLV ODQJXDJH GRHV QRW UHIHU WR D ³SDVV-WKURXJK DQDO\VLV.´

(UERVDQQHYHUWKHOHVVPDLQWDLQVWKDW LILWGLGQRWNQRZWKDWWKHVXEMHFWPHUFKDQGLVH ZDV

XOWLPDWHO\GHVWLQHGIRUWKH8QLWHG6WDWHV, ³&RPPHUFHPXVWSUHVXPH WKDWVXEVLGLHVZHUH

H[WLQJXLVKHG XSRQ WKH DUPV-OHQJWK VDOH WR WKH LQGHSHQGHQW HQWLW\.´ 3O¶V &PWV DW 

HPSKDVLVDGGHG .

       &RPPHUFHUHDVRQDEO\DGGUHVVHGWKLVDUJXPHQW

              (UERVDQ DJDLQ PLVLQWHUSUHWV KRZ &RPPHUFH WUHDWV
              PHUFKDQGLVHH[SRUWHGWRWKH8QLWHG6WDWHVE\QRQ-SURGXFLQJ
              HQWLWLHVLQ&9'SURFHHGLQJV&RQWUDU\WR(UERVDQ¶VDUJXPHQW
              D SDVV-WKURXJK DQDO\VLV ZRXOG EH LQDSSOLFDEOH WR HQWULHV RI
              VXEMHFWPHUFKDQGLVHSURGXFHGE\(UERVDQDQGH[SRUWHGE\D
              WUDGLQJ FRPSDQ\ &RPPHUFH¶V UHJXODWLRQ DW  &)5
               F SURYLGHVWKDW³EHQHILWVIURPVXEVLGLHV SURYLGHGWR
              DWUDGLQJFRPSDQ\ZKLFKH[SRUWVVXEMHFWPHUFKDQGLVHVKDOO
              EHFXPXODWHG ZLWK EHQHILWVIURPVXEVLGLHVSURYLGHGWRWKHILUP
              ZKLFKLVSURGXFLQJVXEMHFWPHUFKDQGLVHWKDWLVVROG WKURXJK
              WKH WUDGLQJ FRPSDQ\ UHJDUGOHVV RI ZKHWKHU WKH WUDGLQJ
              FRPSDQ\ DQG WKH SURGXFLQJ ILUP DUH DIILOLDWHG´ HPSKDVLV
              DGGHG  $V FOHDUO\ VWDWHG VXEMHFW PHUFKDQGLVH H[SRUWHG E\
              WKHWUDGLQJ FRPSDQ\LVGHHPHGWREHQHILWIURPWKHVXEVLGLHV
              SURYLGHGWRERWKWKHWUDGLQJFRPSDQ\DQGWKH SURGXFHURIWKH
              PHUFKDQGLVH

5HPDQG5HVXOWV DW(UERVDQIDLOVWRH[SODLQKRZLWV ODFNRINQRZOHGJHRI D WKLUG-SDUW\¶V

LQWHQWLRQ WR VHOO VXEMHFW PHUFKDQGLVH LQ WKH 8QLWHG 6WDWHV VRPHKRZ H[WLQJXLVKes WKH

FRPSHWLWLYHEHQHILW(UERVDQREWDLQHGIURPWKHPHUFKDQGLVH¶VVXEVLGL]DWLRQ. $FFRUGLQJO\,

WKH FRXUW FRQFOXGHV WKDW (UERVDQ¶V UHOLDQFHRQ    % , 'HOYHUGH, DQG AOOHJKHQ\

/XGOXP&RUS LVPLVSODFHG1HLWKHUWKHVWDWXWH, QRU'HOYHUGH, QRU $OOHJKHQ\/XGOXP&RUS

UHTXLUH&RPPHUFHWRPDNHVXFKSUHVXPSWLRQVRUWRFRQGXFWD³SDVV-WKURXJK´DQDO\VLV
&RQVRO&RXUW1R-00255                                                            3DJH11


RQWUDQVDFWLRQVEHWZHHQDSURGXFHUH[SRUWHURIVXEVLGL]HGPHUFKDQGLVHDQGD WKLUG-SDUW\

VKLSSHUUHVHOOHU

       $OWHUQDWLYHO\(UERVDQDSSHDUVWRDUJXHWKDWHYHQLILWGLGKDYHNQRZOHGJH RIDQ\

WUDQVVKLSPHQWV RI LWV VXEMHFW PHUFKDQGLVH &RPPHUFH ZDs VRPHKRZ VWLOO REOLJDWHG WR

SHUIRUPDSDVV-WKURXJKDQDO\VLVWRGHWHUPLQHZKHWKHUWKHVXEVLG\SDVVHGWKURXJKWRWKH

WKLUG-SDUW\ See 3O¶V&PWVDW ³(YHQLI(UERVDQKDGNQRZOHGJHRIWKH86GHVWLQDWLRQ

RILWVSURGXFWVDSDVV-WKURXJKDQDO\VLVLVQRQHWKHOHVVUHTXLUHG«.´ LG DW ³,I(UERVDQ

GLGKDYHNQRZOHGJHWKDWWKHVKLSPHQWVZHUHXOWLPDWHO\GHVWLQHGIRUWKH8QLWHG6WDWHV

WKHQ&RPPHUFHPXVWWDNHWKHIXUWKHUVWHSRIFRQGXFWLQJDSDVV-WKURXJKDQDO\VLV«.´ .

7R WKH H[WHQW WKDW (UERVDQ is QRZ VXJJHVWLQJ WKDW LW VKRXOG TXDOLI\ IRU D QR VKLSPHQW

FHUWLILFDWLRQHYHQLILWNQRZLQJO\PDGHVDOHVRIVXEMHFWPHUFKDQGLVHWRWKH8QLWHG6WDWHV

GXULQJWKH325, (UERVDQKDVZDLYHGWKLVDUJXPHQW See 'RUEHVW/WGY8QLWHG6WDWHV,

)G– )HG&LU  DIILUPLQJZDLYHURIDUJXPHQWVQRWUDLVHGXQWLO

DIWHUUHPDQG 

       )LQDOO\(UERVDQFRQWHQGVWKDW&RPPHUFH¶V)HGHUDO5HJLVWHUQRWLFHVLQSULRU CVD

SURFHHGLQJVVXSSRUWWKHDSSOLFDWLRQRIDNQRZOHGJHWHVW3O¶V&PWVDW(UERVDQUHOLHV

RQ &RPPHUFH¶VGHWHUPLQDWLRQVLQ $OXPLQXP([WUXVLRQVIURP&KLQD DQG:RRG)ORRULQJ

IURP &KLQD, DUJXLQJ WKDW WKHVH DGPLQLVWUDWLYH UHYLHZV ZHUH UHVFLQGHG EDVHG RQ

CRPPHUFH¶VILQGLQJVWKDWWKHVHFRPSDQLHVPDGHQRVKLSPHQWVWRWKH8QLWHG6WDWHV LQ

WKHLU UHVSHFWLYH 325V. ,G DW  (UERVDQ FRQWHQGV WKDW ³&RPPHUFH¶V RZQ ODQJXDJH

VXSSRUWVDNQRZOHGJHWHVWIRU86VDOHVLQ&9'SURFHHGLQJVLQWKDW&RPPHUFHWLHVWKH

UHYLHZHGFRPSDQ\¶VDFWLRQVWRVKLSPHQWVWRWKH8QLWHG6WDWHV´,G (UERVDQDJDLQDUJXHV
&RQVRO&RXUW1R-00255                                                          3DJH12


WKDW &RPPHUFH PXVW GHWHUPLQH ³ZKHWKHU WKH SURGXFHU KDG NQRZOHGJH RI >VXEVHTXHQW

WKLUG-SDUW\VDOHVRILWVPHUFKDQGLVHWRWKH8QLWHG6WDWHV@´DQGPDLQWDLQVWKDWZLWKRXWDQ

DJHQF\GHWHUPLQDWLRQDVWRZKHWKHUDSURGXFHUKDGWKDWUHTXLVLWHNQRZOHGJH ³&RPPHUFH

FDQQRW DVVXPH WKDW VXEVLGLHV ZHUH SDVVHG WKURXJK WR WKH H[SRUWHU RI VXEMHFW

PHUFKDQGLVH.´ 3O¶V&PWVDW FLWLQJ19 U.S.C. §   % . %H\RQGLWVQDNHGFLWDWLRQ

WR19 U.S.C. §   % (UERVDQDJDLQIDLOVWRSURYLGHDQ\ SHUVXDVLYHUHDVRQLQJWKDW

&RPPHUFHPXVWXVHDNQRZOHGJHWHVWRUFRQGXFWD³SDVV-WKURXJKDQDO\VLV´LQDSSO\LQJ

19 C.F.R. §  G  .

      (UERVDQ DOVR PLVDSSUHKHQGV &RPPHUFH¶V SULRU GHWHUPLQDWLRQV LQ $OXPLQXP

([WUXVLRQV IURP &KLQD DQG :RRG )ORRULQJ IURP &KLQD. $V &RPPHUFH H[SODLQHG LWV

DSSURDFK LQFRQGXFWLQJ³QRVKLSPHQW´LQTXLULHVLVWRFRQILUPZLWK&%3 ³ZKHWKHUVXEMHFW

PHUFKDQGLVH SURGXFHG DQGRU H[SRUWHG E\ [WKH UHVSRQGHQW VHHNLQJ D QR VKLSPHQW

FHUWLILFDWLRQ] ZDVLPSRUWHGLQWRWKH8QLWHG6WDWHVGXULQJWKH325´5HPDQG5HVXOWV DW

H[SODLQLQJ WKDW &RPPHUFH GRHV QRW VHHN WR FRQILUP ZKDW FRPSDQ\ LV ³GLUHFWO\

UHVSRQVLEOHIRUVKLSSLQJVXEMHFWPHUFKDQGLVH´ . $V&RPPHUFHH[SODLQHG

                    &RPPHUFH¶V DSSURDFK LQ WKH UHYLHZ DW LVVXH LV WKH
             VDPH DSSURDFK LW XQGHUWRRN LQ $OXPLQXP ([WUXVLRQV IURP
             &KLQD LQ ZKLFK &RPPHUFH H[SODLQHG WKDW LW LVVXHG LWV ³QR-
             VKLSPHQWV´ PHVVDJH 6SHFLILFDOO\ LQ WKDW FDVH &RPPHUFH
             LQTXLUHG ZLWK &%3 DV WR ZKHWKHU DOXPLQXP H[WUXVLRQV IURP
             &KLQDKDGEHHQ³SURGXFHGDQGRUH[SRUWHG´E\ILUPVDWLVVXH
             :H DOVR QRWH WKDW &RPPHUFH UHVFLQGHG WKH DGPLQLVWUDWLYH
             UHYLHZ ZLWK UHVSHFW WR WKH QR-VKLSPHQW FRPSDQLHV LQ
             $OXPLQXP ([WUXVLRQV IURP &KLQD EHFDXVH DOO UHTXHVWV WR
             UHYLHZWKRVHFRPSDQLHVZHUHWLPHO\ZLWKGUDZQ6LPLODUO\LQ
             :RRG )ORRULQJ IURP &KLQD &RPPHUFH¶V ³QR VKLSPHQW´
             PHVVDJHWR&%3LQTXLUHGZKHWKHUZRRGIORRULQJIURP&KLQD
             KDG EHHQ ³SURGXFHG DQGRU H[SRUWHG´ E\ WKH ILUPV DW LVVXH
&RQVRO&RXUW1R-00255                                                        3DJH13


             7KXV &RPPHUFH¶V DSSURDFK LQ $OXPLQXP ([WUXVLRQV IURP
             &KLQD DQG:RRG)ORRULQJIURP&KLQD GRHVQRWVWDQGIRUWKH
             SURSRVLWLRQWKDWLQ&9'UHYLHZV&RPPHUFHGHWHUPLQHVQRQ-
             VKLSPHQW EDVHG RQ ZKHWKHU D FRPSDQ\ ZDV GLUHFWO\
             UHVSRQVLEOH IRU VKLSSLQJ VXEMHFW PHUFKDQGLVH WR WKH 8QLWHG
             6WDWHV

,G DW –20. &RPPHUFH¶V H[SODQDWLRQ UHDVRQDEO\ GHVFULEHV ZK\ LWV QR VKLSPHQW

FHUWLILFDWLRQ DQDO\VLV XQGHU §  G  IRFXVHV REMHFWLYHO\ RQ FRQILUPLQJ WKDW WKH

VXEVLGL]HG PHUFKDQGLVH HQWHUHG WKH 8QLWHG 6WDWHV GXULQJ WKH 325, UDWKHU WKDQ RQ

ZKHWKHU WKH H[SRUWHU RU SURGXFHU XQGHU UHYLHZ KDG VXEMHFWLYH NQRZOHGJH RI WKH

UHYLHZDEOH HQWULHVRILWVPHUFKDQGLVH

                                   IV.    Conclusion

      7KH FRXUW KDV DOUHDG\ KHOG WKDW &RPPHUFH UHDVRQDEO\ IRXQG WKDW WKHUH ZHUH

UHYLHZDEOHHQWULHVRI VXEVLGL]HG VXEMHFWPHUFKDQGLVHIURP(UERVDQGXULQJWKH325 See

(UERVDQ,&,7DWBBB)6XSSGDW– ,QWKH5HPDQG5HVXOWV&RPPHUFH

KDVUHDVRQDEO\GHWHUPLQHGWKDWNQRZOHGJHLVQRWUHOHYDQWLQDQRVKLSPHQWFHUWLILFDWLRQ

DQDO\VLVXQGHU19 C.F.R. §  G  . $FFRUGLQJO\ WKHFRXUWVXVWDLQVWKH5HPDQG

5HVXOWV. -XGJPHQWZLOOEHHQWHUHGDFFRUGLQJO\

                                                               V/HR0*RUGRQ
                                                            -XGJH/HR0*RUGRQ



'DWHG6HSWHPEHU 20, 2019
       1HZ1HZ